This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                    NO. 35,902

 5 JUAN DELGADO,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF DONA ANA COUNTY
 8 Marci Beyer, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Bennett J. Baur, Chief Public Defender
13 Kathleen T. Baldridge, Assistant Appellate Defender
14 Santa Fe, NM

15 for Appellant

16                                 MEMORANDUM OPINION

17 GARCIA, Judge.

18   {1}    Defendant Juan Delgado (“Defendant”) appeals from his convictions for
 1 burglary, contrary to NMSA 1978, Section 30-16-3(B) (1971), a fourth degree felony;

 2 attempt to commit burglary, contrary to NMSA 1978, Section 30-28-1 (1963) and

 3 Section 30-16-3(B), a misdemeanor; possession of burglary tools, contrary to NMSA

 4 1978, Section 30-16-5 (1963), a fourth-degree felony; and criminal damage to

 5 property under $1,000, contrary to NMSA 1978, Section 30-15-1 (1963), a petty

 6 misdemeanor. [DS 2] This Court issued a calendar notice reviewing the sufficiency

 7 of the evidence to support the charges and proposing to affirm. Defendant has filed

 8 a memorandum in opposition to this Court’s notice of proposed disposition, which we

 9 have duly considered. Unpersuaded, we affirm.

10   {2}   This Court detailed the facts as alleged in the docketing statement in our notice

11 of proposed disposition and, relying on those facts, proposed to conclude that there

12 was sufficient evidence to support each of the convictions set out above. In response,

13 Defendant maintains that the evidence is insufficient. Defendant, however, points to

14 no error in fact or in law with this Court’s notice of proposed disposition. See State

15 v. Ibarra, 1993-NMCA-040, ¶ 11, 116 N.M. 486, 864 P.2d 302 (“A party opposing

16 summary disposition is required to come forward and specifically point out errors in

17 fact and/or law.”).

18   {3}   Accordingly, for the reasons articulated in this Court’s notice of proposed

19 disposition, we affirm Defendant’s convictions.


                                               2
1   {4}   IT IS SO ORDERED.

2                                       ________________________________
3                                       TIMOTHY L. GARCIA, Judge


4 E CONCUR:


5 _______________________________
6 LINDA M. VANZI, Chief Judge


7 _______________________________
8 STEPHEN G. FRENCH, Judge




                                    3